Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 28-37 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al (2011/0194203).
Foote et al discloses an exterior rearview mirror assembly (110) configured for mounting at an exterior portion of a vehicle (see Fig. 6 and paragraph 0025) comprising a mounting arm (116) configured for attachment at an exterior portion of a vehicle equipped with said exterior rearview mirror assembly (see Fig. 6 and paragraph 0025); a mirror head (114) comprising a mirror casing (114a, 115), a mirror reflective element (112) and an actuator (118); wherein said mounting arm is received through an aperture (the bottom portion of element 114b) in said mirror casing (see Fig. 6) and wherein said actuator is attached at said mounting arm (see Fig. 6 along with paragraphs 0025 and 0027); wherein said actuator is electrically operable (vis motors 126a, 134a) to adjust said mirror head relative to said mounting arm (see Fig. 6 along with paragraph 0027), wherein said mirror reflective element and said mirror casing move together and in tandem with movement of said mirror head (See Fig. 6 along with paragraph 0027); wherein said aperture allows for movement of said mirror head relative to said mounting arm .
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (2011/0194203).
Foote et al discloses all of the subject matter claimed, note the above explanation, except for seal being disposed at said aperture of said mirror casing to limit intrusion of contaminants into said mirror casing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror casing of Foote at al to include a typically seal/gasket, as commonly used and employ in the mirror art, in order to prevent contaminants from entering said mirror casing.
As to limitations of claim 39, Foote et al discloses all of the claimed features except for explicitly stating that the reflective/mirror element (112) comprises a glass substrate. 
The examiner takes Official Notice that it is well known to manufacture a reflective/mirror element having a glass substrate in the same field of endeavor for the purpose of supporting a reflective/mirror coating.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective/mirror element of Foote at al to include a typical glass substrate, as commonly used and employ in the mirror art, in order to support a reflective/mirror coating. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to limitations of claim 40, Foote et al discloses all of the claimed features except for explicitly stating that the mirror casing/housing (114a, 115) comprises a polymeric material. 
The examiner takes Official Notice that it is well known to manufacture a mirror casing/housing of a polymeric material in the same field of endeavor for the purpose of obtaining a durable, light weight mirror casing/housing.
.
6.	Claims 1, 3, 5-27 and 41-45 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


RDS
March 05, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872